As filed with the Securities and Exchange Commission March 19, 2010 File Nos. 2-67052 and 811-3023 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 275 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 276 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2090 Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006 Copies to: Megan Hadley Koehler Atlantic Fund Administration, LLC Three Canal Plaza, Suite 600 Portland, Maine 04101 It is proposed that this filing will become effective: [ ] immediately upon filing pursuant to Rule 485, paragraph (b)(1) [X] on March 29, 2010 pursuant to Rule 485, paragraph (b)(1) [ ] 60 days after filing pursuant to Rule 485, paragraph (a)(1) [ ] on pursuant to Rule 485, paragraph (a)(1) [ ] 75 days after filing pursuant to Rule 485, paragraph (a)(2) [ ] on pursuant to Rule 485, paragraph (a)(2) [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of series being registered: UCM Floating NAV Fund, UCM Credit Floating NAV Fund and UCM Government Floating NAV Fund NOTE: This Post-Effective Amendment No. 275 is being filed pursuant to Rule 485(b) under the Securities Act of 1933, as amended (the “Securities Act”), solely to designate March 29, 2010 as the new effective date for Post-Effective Amendment No. 265 filed pursuant to Rule 485(a) under the Securities Act on December 15, 2009. This Amendment relates solely to the UCM Floating NAV Fund, UCM Credit Floating NAV Fund and UCM Government Floating NAV Fund, each a series of Forum Funds (the “Trust”). This Amendment does not supersede or amend any disclosure in the Trust’s registration statement relating to any other series of the Trust. PART A The Prospectus for UCM Floating NAV Fund and the Prospectus for UCM Credit Floating NAV Fund and UCM Government Floating NAV Fund, both dated December 15, 2009 and filed as Part A to Post-Effective Amendment 265 (Accession No. 0000315774-09-000209) are incorporated herein by reference. PART B The Statement of Additional Information for UCM Floating NAV Fund and the Statement of Additional Information for UCM Credit Floating NAV Fund and UCM Government Floating NAV Fund, both dated December 15, 2009 and filed as Part B to Post-Effective Amendment 265 (Accession No. 0000315774-09-000209) are incorporated herein by reference. PART C The Other Information for UCM Floating NAV Fund, UCM Credit Floating NAV Fund and UCM Government Floating NAV Fund, dated December 15, 2009 and filed as Part C to Post-Effective Amendment 265 (Accession No. 0000315774-09-000209) is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under rule 485(b) under the Securities Act and certifies that it has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Portland, and State of Maine, on March 19, 2010. FORUM FUNDS By: /s/ Stacy Hong Stacey Hong Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons on March 19, 2010. (a) Principal Executive Officer /s/ Stacy Hong Stacey Hong President (b) Principal Financial Officer and Principal Accounting Officer /s/ Karen Shaw Karen Shaw Principal Chief Financial Officer and Treasurer (c) A majority of the Trustees John Y. Keffer, Trustee* James C. Cheng, Trustee* J. Michael Parish, Trustee* Costas Azariadis, Trustee* By: /s/ Lina Bhatnagar Lina Bhatnagar As Attorney-in-fact * Pursuant to powers of attorney previously filed.
